Case 17-32045        Doc 51     Filed 02/26/19     Entered 02/26/19 14:17:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32045
         Sharita D Rush

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/26/2017.

         2) The plan was confirmed on 02/16/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/07/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/07/2018, 01/09/2019.

         5) The case was converted on 02/25/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,727.51.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32045       Doc 51     Filed 02/26/19        Entered 02/26/19 14:17:26               Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                 $3,040.39
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $3,040.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $646.02
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $173.29
     Other                                                                   $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $841.07

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim          Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted       Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,000.00       1,786.00       1,786.00           0.00       0.00
 ECMC                              Unsecured           0.00          0.00           0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE          Unsecured           0.00        460.40         460.40           0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured      1,200.00       8,679.10       8,679.10           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Secured       18,236.00     18,236.00      18,236.00       1,650.32     549.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         444.00        444.29         444.29           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured            NA          71.01          71.01           0.00       0.00
 LVNV FUNDING                      Unsecured         611.00        611.05         611.05           0.00       0.00
 NEW JERSEY HESAA                  Unsecured           0.00           NA             NA            0.00       0.00
 PLS FINANCIAL SERVICES INC        Unsecured         300.00           NA             NA            0.00       0.00
 RENTAL EXPRESS                    Unsecured      1,800.00            NA             NA            0.00       0.00
 MIDWEST TITLE LOANS               Unsecured         900.00           NA             NA            0.00       0.00
 COMCAST CABLE/XFINITY             Unsecured         225.00           NA             NA            0.00       0.00
 AD ASTRA RECOVERY SERV/SPEEDY     Unsecured         497.00           NA             NA            0.00       0.00
 ASSOCIATED BANK                   Unsecured         400.00           NA             NA            0.00       0.00
 BANK OF AMERICA                   Unsecured          90.00           NA             NA            0.00       0.00
 CITY OF AURORA                    Unsecured      2,000.00            NA             NA            0.00       0.00
 SPRINT CORP                       Unsecured         793.00        793.06         793.06           0.00       0.00
 T MOBILE                          Unsecured         124.00         99.46          99.46           0.00       0.00
 TITLE MAX OF ILLINOIS             Unsecured         900.00      1,227.09       1,227.09           0.00       0.00
 VERIZON                           Unsecured      1,500.00       1,382.08       1,382.08           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32045        Doc 51      Filed 02/26/19     Entered 02/26/19 14:17:26              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $18,236.00          $1,650.32            $549.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $18,236.00          $1,650.32            $549.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,553.54                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $841.07
         Disbursements to Creditors                             $2,199.32

 TOTAL DISBURSEMENTS :                                                                       $3,040.39


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/26/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
